Citation Nr: 1818681	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an evaluation in excess of 20 percent, prior to February 10, 2016, for lumbar spondylosis, degenerative arthritis and facet joint arthritis.

4.  Entitlement to an evaluation in excess of 40 percent, since February 10, 2016, for lumbar spondylosis, degenerative arthritis and facet joint arthritis.

5.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture C6 with degenerative disc disease, C5-C6.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1970 and from November 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2016, the RO issued a rating decision granting an increased evaluation of 40 percent for the Veteran's lumbar spondylosis, degenerative arthritis and facet joint arthritis, effective February 10, 2016.  The Veteran continues to seek an increased evaluation for this condition.

The issues of entitlement to increased evaluations for lumbar spondylosis, degenerative arthritis and facet joint arthritis, and for residuals of fracture C6 with degenerative disc disease, C5-C6, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, related to a corroborated in-service stressor.

2.  The Veteran's current obstructive sleep apnea was not manifest during his military service or for decades thereafter, and there is no competent evidence linking this condition to his military service.   
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1112, 1131,5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 
 
A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89   (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Following a longitudinal review of the record, the Board finds that service connection is warranted for PTSD.  During the course of this appeal, the Veteran consistently reported an in-service stressor involving a severe automobile accident in which his vehicle overturned fracturing his neck, as well as causing severe injuries to other passengers.  Service treatment and personnel records confirm that this stressor occurred in August 1972.

Post service treatment records reflect that the Veteran has been diagnosed by both VA and private physicians for PTSD, and some of these records cite to the Veteran's claimed in-service stressor as the impetus for this diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Although the Veteran's August 2016 VA examination for PTSD concluded with no diagnosis of PTSD, the adequacy of the prior PTSD diagnoses of record were not negated.

After resolving all doubt in the Veteran's favor, the Board finds that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Board finds that entitlement to service connection for PTSD is warranted. 

B.  Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea.

Initially, the Board notes that a medical opinion was not obtained concerning this claim.  However, in the absence of competent and credible evidence of an in-service event, and in light of the denial for sleep apnea below, an opinion is not required. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision    of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Veteran filed his present claim seeking service connection for sleep apnea in February 2009.  A review of his post service treatment records reveals that he has been diagnosed obstructive sleep apnea.  Accordingly, the remaining portion of the Board's decision herein shall focus on whether this condition is related to his military service.

A review of his service treatment records revealed no complaints, treatment, or diagnosis of obstructive sleep apnea during his military service.   His separation examination, performed in April 1973, was completely silent as to this condition.

The first post service treatment of obstructive sleep apnea shown in the record was in January 2012, over 42 years after his separation from military service.  

To the extent the Veteran believes he suffered from obstructive sleep apnea in service, as a lay person he has not been shown to possess specialized training sufficient to render such an opinion.  In this regard, the diagnosis of obstructive sleep apnea requires medical testing and training to determine.  Accordingly, his opinion as to the diagnosis of obstructive sleep apnea is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, there is no competent and credible evidence of obstructive sleep apnea in service or for more than four decades thereafter, and no competent evidence suggesting his obstructive sleep apnea is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for sleep apnea is denied.


REMAND

The Veteran is seeking an increased evaluation for lumbar spondylosis, degenerative arthritis and facet joint arthritis, and for residuals of fracture C6 with degenerative disc disease, C5-C6.  

The Veteran's most recent VA examinations of the cervical and lumbar spine, performed in April 2016, did not include range of motion findings for passive motion, weight-bearing, and nonweight-bearing in accordance with the holding in Correia v. McDonald, 28    Vet. App. 158, 170 (2016).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a new VA examination of his cervical and lumbar spine disabilities.  Id.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for his lumbar spondylosis, degenerative arthritis and facet joint arthritis, and for his residuals of fracture C6 with degenerative disc disease, C5-C6, during the course of this appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA examination of the spine to determine the current severity of his service-connected lumbar spondylosis, degenerative arthritis and facet joint arthritis, and his residuals of fracture C6 with degenerative disc disease, C5-C6.  The electronic claims file must be made available to the examiner.  To the extent possible, range of motion for the spine must be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner must also consider whether there is likely   to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is   so.  Any indicated diagnostic tests and studies must be accomplished and the results reported.  

3.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the claims on appeal.   
If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


